Citation Nr: 1537556	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-43 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a sinus disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1944 to November 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2014 rating decision of the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA). 
 
The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and tinnitus, which he relates to loud noise exposure during service, particularly training with grenades, mortars, and rifles.  He reports progressive hearing loss and tinnitus in and since service.  See, e.g., Notice of Disagreement (May 2014).

A September 1946 separation examination showed no ear, nose, or throat abnormalities and a 15/15 whisper test.  The remainder of the Veteran's service treatment records appear to have been destroyed in a fire.  See Record Request Response (August 30, 2013).

At a November 2013 VA audiological examination, the Veteran reported that "he started to get hearing loss and tinnitus during his assignments in Okinawa and Japan," during weapons training without ear protection.  The examiner diagnosed hearing loss and tinnitus, but opined that neither was related to service.  The rationale was, in pertinent part, that a whisper test was 15/15 upon entrance to service and not audiological testing was performed on separation from service and the Veteran reported that hearing loss and tinnitus had their onset many years after separation from service.

The Board finds that the November 2013 VA examination presents two problems.  First, the opinion is based upon the inaccurate factual premise that the Veteran's entrance examination contained a 15/15 whisper test when, in fact, the Veteran's entrance examination is not of record and it is his separation examination that contains a 15/15 whisper test.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Second, the examiner's rationale appears to be inconsistent with the facts.  Specifically, the Veteran reported hearing loss and tinnitus in and since service before and during the VA examination; however, the examiner's negative opinion is based on the Veteran's report that hearing loss and tinnitus began many years after service.  This inconsistency is central to the claims as the date of onset is the thrust of the Veteran's argument and the examiner's negative opinion.  Accordingly reexamination is needed.  See id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"). 

A Sinus Disability

The Veteran also seeks service connection for a sinus disability, which he has related to exposure to oil and solvent mist in service.  He gives a history of sinus problems since service.  See Notice of Disagreement (May 2014).  The Veteran reported treatment for sinus problems in service but, as noted previously, service treatment records appear to have been destroyed in a fire.  Some of the current private treatment records are handwritten and largely illegible; however, they appear to show that the Veteran suffers from a current sinus disability and a history of sinus problems since service.  See, e.g., Dr. Obbid (October 8, 2013).  The Board finds that the evidence of record suggests that the Veteran may have a current sinus disability that is related to service; however, the evidence of record is insufficient to decide the claim.  Under these circumstances, VA examination is needed.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA audiological examination by an appropriate medical professional who has not already examined the Veteran.  The examiner must review the entire claims file.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss and tinnitus had their onset during, or are related to, his active service.

The examiner is to address the Veteran's report of hearing loss and tinnitus since mortar, grenade, and rifle practice without ear protection during service.

The examination report must include a complete rationale for all opinions expressed.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner must review the entire claims file.

The examiner is to diagnose any current sinus disability.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed sinus disability had its onset during, or is related to, the Veteran's active service.

The examiner is to address the Veteran's report of sinus problems in and since service as well as private records showing treatment for a sinus problem.

The examination report must include a complete rationale for all opinions expressed.  

3. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

